Citation Nr: 1439149	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-26 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and gastritis, to include as secondary to the service-connected lumbosacral strain, residuals of a stress fracture of the left tibia, and residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect. 

4.  Entitlement to an increased rating for a lumbosacral strain, rated as 20 percent disabling. 

5.  Entitlement to a compensable rating for residuals of a stress fracture of the left tibia. 

6.  Entitlement to a compensable rating for residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect.

7.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) due exclusively to the lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 2, 1968, and from December 11, 1968 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in August 2008.  In September 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

A transcript of the Veteran's testimony at an October 2010 videoconference before the undersigned Veterans Law Judge (VLJ) is on file.
In November 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in February 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

At the April 2011 VA examination, the Veteran told the VA examiner that he was currently unemployed because his quit his job due to, in pertinent part, his service-connected lumbar spine disability, which limited his ability to walk and to go up and down stairs, requirements for his prior employment.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected lumbosacral strain and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the AOJ for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus; and, (2) Entitlement to service connection for bilateral hallux valgus/hammer toes deformities of the feet, to include as secondary to the service-connected Type II diabetes mellitus, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The lumbar spine, TDIU, and GERD issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current diagnosis of a left knee disorder underlying the Veteran's left knee pain is not demonstrated by the record.

2.  The Veteran's current right knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  Throughout the appeal, the Veteran's residuals of a stress fracture of the left tibia was manifested by pain and tenderness without any limitation of motion.

4.  Throughout the appeal, the Veteran's residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect, was manifested by pain and tenderness without any limitation of motion.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for a compensable disability rating for residuals of a stress fracture of the left tibia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5299-5261 (2013).
4.  The criteria for a compensable disability rating for residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, DCs 5299-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in February 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter was provided prior to the initial RO adjudication of his claims in the August 2006 rating decision.  

A subsequent April 2007 letter provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2007 duty-to-assist letter was not provided before the initial RO adjudication of his claims in the August 2006 rating decision.  However, after he was provided the letter, the claims were then readjudicated in the August 2008 SOC and the November 2009 and January 2012 Supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that:  1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the July 2008 notice letter to the Veteran regarding his increased rating claims.  Although this letter was not sent prior to the initial adjudication of the Veteran's claims in the August 2006 rating decision, this was not prejudicial to him, since the claim was readjudicated in the August 2008 SOC and in the November 2009 and January 2012 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  At his October 2010 Board hearing, the Veteran denied any recent treatment for the disorders currently on appeal.  See Board hearing transcript, page 3.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claims, the record indicates that the Veteran participated in VA examinations in October 2009 and April 2011, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claims.

Regarding the increased rating claims, the Veteran has been afforded VA examinations in July 2006, October 2009, and April 2011.  The reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's bilateral tibia disabilities have worsened since the last VA examination in April 2011.  The Board notes the Veteran's February 2012 statement, in which he argues that the April 2011 VA examination was inadequate.  Specifically, the Veteran asserts that the VA examiner did not consider the Veteran's use of a cane and his complaints of pain, numbing, and burning in his legs.  However, all of this is documented in the April 2011 VA examination, and thus the Board finds no deficiencies with the April 2011.  Consequently, another examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in October 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues, in pertinent part, as "entitlement to service connection for a knee condition . . . entitlement to an increased compensable rating for a stress fracture of the left tibia, entitlement to an increased compensable rating for a stress fracture of the right tibia."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  Id.  The VLJ and the representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., nexus between the Veteran's current knee condition and his active military service, and a worsening of his bilateral tibia symptoms to warrant higher disability ratings).  Id. at 6, 8-9, 11-15.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id. at 9.  In addition, the representative and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id. at 5, 9.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations and medical opinions, which he had in April 2011.  Additionally, the remand directed the AMC to readjudicate the claims, which was accomplished in the January 2012 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

A.  General Regulations and Statutes 

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Left Knee

The Veteran seeks service connection for his left knee disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has not been established since the claim was filed in January 2006.  The Veteran was afforded VA examinations in October 2009 and April 2011.  Upon physical examinations and X-rays of the Veteran's left knee, both VA examiners found that the Veteran's left knee was normal.  The treatment records contained in the claims file also fail to diagnose the Veteran with a left knee disorder.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of a left knee disorder has not been of record since the service connection claim was initially filed in January 2006.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Accordingly, service connection for a left knee disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements and the Internet articles submitted in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current diagnosis related to his symptoms of left knee pain) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a left knee disorder.  In any event, the Board finds that the opinions of the VA and private physicians substantially outweigh the Veteran's self-diagnosis, as these medical professionals have greater training and expertise than the Veteran in diagnosing a neurological disorder. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a left knee disorder is denied.

C.  Right Knee

The Veteran seeks service connection for his right knee disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2011, the Veteran was diagnosed with status post meniscectomy and patella shaving right knee and degenerative changes of the right patella per arthroscopic surgery.  At the October 2009 VA examination, the Veteran was diagnosed with degenerative joint disease of the right knee with torn meniscus and chondromalacia patella, based on X-rays.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, at his Board hearing, the Veteran testified that he injured his right knee in-service while completing parachute jumps as part of his military duties.  He stated that he kept bruising, spraining, and "wrenching" his right knee in-service, but did not seek medical treatment because he wanted to be "tough."  See Board hearing transcript, page 7.  The Veteran's STRs are silent for documentation of the right knee.  The records reveal no complaints or treatment related to the Veteran's right knee.  At his military separation examination, his right knee was normal.  

The first post-service relevant complaint of a right knee disorder was in a February 2001 private treatment record and X-ray of the right knee, which noted that the Veteran had been experiencing right knee pain for the past three weeks.  The X-ray of the right knee was unremarkable.  At an April 2001 private treatment record and magnetic resonance imaging (MRI) of the Veteran's right knee, the Veteran reported experienced right knee pain for four months and had a "possible injury" from playing racquetball, presumably, a reference to a recent, i.e., post-service, injury.  Again, the Veteran's active duty ended in 1992.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in a July 2001 statement, Dr. K., the Veteran's private physician, reported that the Veteran's June 2001 right knee surgery was for a medial menisceal tear.  The surgery had found significant degenerative changes consistent with wear across the knee cap.  It was the physician's opinion that it was "possible that the area to this knee cap may have been service connected and [he] should be evaluated for it."

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in October 2009.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the Veteran's current right knee disorder was caused by or a result of his active military service.  The examiner reasoned that there was no evidence in the medical record that the Veteran had a right knee problem during his active military service.  The examiner noted that the Veteran had surgery on his right knee in 2001 after his active military service.

The Veteran was afforded another VA examination in April 2011.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the Veteran's current right knee disorder was caused by or a result of his active military service.  The examiner reasoned that the record documented right knee pain beginning after a 2001 sports injury with a diagnosis and treatment for a torn meniscus of the knee.  The examiner noted that the Veteran's private orthopedic surgeon stated that the degenerative findings of the patella could be due to the Veteran's active military service.  The examiner indicated that this was possible, but was also speculative.  The examiner reasoned that there was no evidence of a right knee problem during the Veteran's active military service. 

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided a detailed explanation as to why the Veteran's current right knee disorder is not consistent with his active military service, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  

The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no discussion of the intervening post-service 2001 sports injury that the Veteran sustained or its relevance to the current right knee disorder.  This lack of discussion of the post-service injury is noteworthy as it shows that the Veteran either failed to report the incident or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical opinion, his history was not accurately reflected.  Additionally, the Board finds that by interjecting "possible," the physician's statement is not definitive regarding the causal connection between the Veteran's current right knee disorder and his active military service.  The statement cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current right knee disorder and an incident of service.  As such, the Board finds the statement to be of low probative value.

In contrast, the VA examiners, who conducted the VA examinations and authored the accompanying reports, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's right knee.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for a right knee disorder is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from February 2001, almost ten years after the Veteran's military separation in 1992.  Furthermore, the record contains a post-service racquetball injury in 2001, which eventually required surgery in 2001.  This post-service injury demonstrates that the Veteran has not had continuous right knee pain since his active military service; instead, there are superseding causes.  Further, the STRs do not document any complaints of or treatment for right knee pain or a right knee injury.  When the Veteran was first treated post-service in February 2001 for his right knee, he reported experiencing right knee pain for only three weeks.  He did not indicate that his right knee disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of his right knee.  As stated above, the earliest post-service medical treatment records are dated from 2001, and the Veteran was separated from the active duty in 1992.  No diagnosis of degenerative joint disease or arthritis of the right knee was made within one year of the Veteran's military discharge, to include at a 1993 VA general medical examination.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments and Internet articles submitted in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his right knee during his active military service, which resulted in his current right knee disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the right knee disorder to be credible, since his STRs make no reference to a right knee injury, and since the Veteran first reported symptoms of right knee pain and sought treatment in 2001, almost ten years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right knee injury during his active military service, and which fails to show a right knee disorder until almost ten years after his separation from the active duty in 1992.
For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right knee disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a right knee disorder is not warranted.

III.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
The Board observes that an unappealed rating decision of July 1993 granted service connection for the Veteran's tibia disabilities.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.71a, DC 5261.  He is in receipt of a 0 percent (noncompensable) disability rating for each tibia.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2013) (providing specific means of listing DC for unlisted disease or injury).   He seeks increased disability ratings.

Under DC 5261, extension of the knee limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes that the Veteran's knees are not service-connected disabilities, for the reasons stated above.  Thus, the Veteran's knee symptoms cannot be considered in determining the appropriate disability ratings for his service-connected residuals of a stress fracture of the left tibia, and residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected residuals of a stress fracture of the left tibia, and residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect.  Here, there is no evidence of extension limited to 10 degrees to warrant higher disability ratings.  38 C.F.R. § 4.71a, DC 5261.  Specifically, at all of his VA examinations, the Veteran's extension of the knees was normal (i.e., 0 degrees).  The July 2006 VA examiner found that the Veteran did not have any limitation of motion in either leg, even with consideration of his residual pain.  The April 2011 VA examiner found that the Veteran did not have any residual pain, tenderness, or apparent disabilities from the previous stress fractures of the bilateral tibia.  Accordingly, the Board finds that the Veteran's bilateral tibia disabilities have not been manifested by extension limited to 10 degrees to warrant higher disability ratings.  Id.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher disability ratings may be warranted for the Veteran's bilateral tibia disabilities, but finds none are raised by the medical evidence.  

Specifically, DC 5260 provides that a 10 percent rating is warranted where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.  DC 5260 is not applicable because the Veteran's legs have been manifested by 130 degrees to 140 degrees of flexion at all of the VA examinations, and has not been limited to 45 degrees of flexion, even when considering his pain.  DC 5260 cannot provide the Veteran with higher disability ratings for his bilateral tibia disabilities.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability, which is productive of slight impairment of the knee.  In this regard, the April 2011 VA examination documented the Veteran's use of a cane.  The use of a cane was not documented at the July 2006 and October 2009 VA examinations.  The October 2009 and April 2011 VA examiners found that the Veteran did not have instability, episodes of dislocation or subluxation, or locking episodes.  The Veteran's gait was normal at these examinations.  Instability and subluxation were also not documented at the July 2006 VA examination or in the treatment records.  DC 5257 cannot provide the Veteran with higher disability ratings for his bilateral tibia disabilities.  38 C.F.R. § 4.71a.  

The remainder of the DCs pertaining to the knee and leg also do not justify disability ratings in excess of 10 percent for the bilateral tibia disabilities.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's bilateral tibia.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There has been no finding of dislocated, semilunar cartilage in either tibia in the medical evidence, including in X-rays from the VA examinations.  For instance, at the July 2006 and April 2011 VA examinations, the examiners found the bilateral tibia to be normal without any deformities or residual disabilities.  DC 5259 is not applicable because it does not allow ratings in excess of 10 percent.  DC 5262 has not been raised by the medical evidence, including the X-rays listed above.  The July 2006 VA examiner specifically found that the Veteran did not have nonunion or malunion to warrant a higher rating under DC 5262.  DC 5263 also does not provide for a rating in excess of 10 percent.  These remaining DCs pertaining to the knee and leg do not justify disability ratings in excess of 10 percent for the bilateral tibia disabilities.  38 C.F.R. § 4.71a.  

The VA and private treatment records do not provide contrary evidence to that obtained at the VA examinations.

In forming this decision, the Board has considered the Veteran's complaints of pain in both tibias.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disabilities warrant higher disability ratings.  38 C.F.R. § 4.71a.  

Specifically, at the July 2006 VA examination, the Veteran reported flare-ups of tibia pain upon running that caused him to avoid running.  The examination revealed tenderness and pain of the tibia bilaterally, and did not reveal any apparent functional limitation on regular walking and standing.  At the October 2009 VA examination, the Veteran reported pain in his tibia, but denied experiencing any flare-ups.  The examiner found that the Veteran did not have any functional limitations upon standing or walking.  The examiner also determined that there was no objective evidence of pain following repetitive motion.  The Veteran also did not have any additional limitations after three repetitions of range of motion.  At the April 2011 VA examination, the VA examiner found that the Veteran did not have objective evidence of pain following repetitive motion.  He did not have additional limitations after three repetitions of range of motion.  The Veteran also denied any flare-ups.  The examiner found that the Veteran did not have any residual pain, tenderness, or apparent disability from the previous stress fractures of the bilateral tibia.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the legs and tibia on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the legs and tibia to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the bilateral tibia based on additional functional limitation following repetitive use or flare-ups of the joints.

The Board finds that disability ratings higher than 10 percent are not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  It bears reiterating that the Veteran does not have sufficient limitation of motion in either leg, even when considering his pain, to warrant even the minimum compensable ratings of 10 percent under DC 5260 or 5261.  38 C.F.R. § 4.71a.  Thus, his current 10 percent ratings are the means of compensating him for the additional impairment - including additional limitation of motion, from his chronic pain to the bilateral tibia.  Thus, he is already receiving the appropriate amount of compensation for the pain and other DeLuca factors.  38 C.F.R. § 4.71a.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period have the service-connected bilateral tibia disabilities more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, staged ratings are not for application in the instant case.

In forming these decisions, the Board has considered the Veteran's lay statements and the Internet articles submitted in support of his claims.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent for the service-connected bilateral tibia disabilities at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's bilateral tibia disabilities fully address his symptoms, which include mainly pain, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the bilateral tibia disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain and tenderness in his bilateral tibia that affects his ability to run or walk for prolonged periods of time.  The regulations address pain, and the Veteran's pain upon motion was considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the legs and tibia were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain were considered in the regulations.  The record evidence presents no showing that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability due to the bilateral tibia disabilities is not raised by the record.  At his recent April 2011 VA examination, the Veteran reported that he was currently unemployed due to his knees and back only.  The Veteran did not allege, and the evidence does not suggest, that the Veteran is currently unemployed due to his service-connected bilateral tibia disabilities.  Therefore, consideration of a TDIU with respect to the service-connected bilateral tibia disabilities is not warranted. 


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to a compensable rating for residuals of a stress fracture of the left tibia is denied. 

Entitlement to a compensable rating for residuals of a stress fracture of the right tibia, with bony overgrowth of the upper posterior aspect, is denied.


REMAND

GERD Claim

This claim was previously remanded by the Board in November 2010 for a VA examination and medical opinion.  The Veteran was afforded a VA examination in April 2011 to determine the nature and etiology of his claimed GERD.  The VA examiner found that the Veteran experienced GERD and gastritis.  The Board has added the gastritis to the Veteran's claim, as shown on the title page of this decision, since the Veteran's reported symptoms are encompassed by either diagnosis.  The examiner then provided a negative nexus opinion for secondary service connection based on causation only and only with respect to the GERD diagnosis.  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed GERD and gastritis were aggravated beyond their natural progression by his service-connected lumbar spine disability, to include the medications taken for this disability.  38 C.F.R. § 3.310 (2013).  The Veteran is not currently on any medications for his bilateral tibia disability.  The examiner also seemed to suggest that the gastritis could have been caused by the medications taken for the lumbar spine disability; however, the examiner did not provide a definitive opinion and instead phrased the opinion in terms of "could have."  Thus, the Board finds that VA addendum medical opinions are required on the issue of secondary service connection, causation and aggravation elements, to determine the etiology of the Veteran's currently diagnosed GERD and gastritis.  See Stegall, 11 Vet. App at 268.  

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

Lumbar Spine Claim

In November 2010, the Board remanded this claim for a recent VA examination.   Upon remand, the Veteran was afforded a VA examination in April 2011.  Upon a review of the examination report, the Board finds that the VA examination to be inadequate.  

At the April 2011 VA examination, the Veteran displayed forward flexion of the lumbar spine to 20 degrees.  However, the VA examiner then opined that the Veteran had "undue limitation of motion of the back on testing.  This restriction of motion was not obvious watching him move around during the examination.  [F]or instance he bent over to pick something up off the chair with his back flexing greater than 45 degrees whereas on testing ranges of motion (ROM) it was limited to 20 degrees.  He could lie supine then sit up in the erect position without apparent difficulty or pain.  I have some reservations about the validity of my spine ROM findings to the examination."  In response, in a February 2012 statement, the Veteran stated that the examiner's aforementioned statement was "misleading and not true."  The Veteran indicated that, "After being examined I sat in the chair beside the desk the entire time until the discussion/interview was over.  There was no other chair beside the desk.  If this were the case which it wasn't, the examiner should have asked me about it or done a second evaluation of my flexion to be positive.  It was important enough that it should not have been just one moment of observation to base a decision on."  Accordingly, based on these contradictory statements regarding the Veteran's forward flexion of the lumbar spine, a key element in determining whether he is entitled to a higher disability rating, the Board finds that another VA spine examination is warranted, particularly in light of the TDIU medical opinion being requested below.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes to provide an examination, it must provide one that is adequate)

TDIU Claim

Initially, regarding the claim for TDIU due exclusively to the service-connected lumbar spine disability, the Veteran has never been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected lumbar spine disability currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected lumbar spine disability, which is currently on appeal.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected lumbar spine disability on his employability exclusively has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating due to the service-connected lumbosacral strain.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for TDIU due to the service-connected lumbosacral strain.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Send the Veteran another VCAA letter pertaining to his GERD and gastritis claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

3.  Provide the claims file to the April 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed GERD and gastritis.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA joints examination to address the etiology of his currently diagnosed GERD and gastritis.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:
(A)  Is at least as likely as not that the Veteran's currently diagnosed gastritis was caused by his service-connected lumbosacral strain, to include the medications taken for this service-connected disability?

(B)  Is at least as likely as not that the Veteran's currently diagnosed GERD and/or gastritis were aggravated (permanently worsened beyond normal progression) by his service-connected lumbosacral strain, to include the medications taken for this service-connected disability?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his GERD and gastritis, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

4.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbosacral strain.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also comment on the Veteran's impairment due the pathology, symptoms and signs of his service-connected lumbosacral spine.  The examiner should provide an opinion on the following, and complete rationale for any opinion expressed should be provided:

Does the Veteran's service-connected lumbosacral spine prevent him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms and signs associated with that condition?

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


